


110 HR 2012 IH: Contact Lens Consumer Health

U.S. House of Representatives
2007-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2012
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2007
			Mr. Ross (for
			 himself, Mr. Whitfield,
			 Mr. Boozman,
			 Mr. Hall of Texas,
			 Mrs. Drake, and
			 Mr. Allen) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Fairness to Contact Lens Consumers Act to
		  require contact lens sellers to provide a toll-free telephone number and a
		  dedicated email address for the purpose of receiving communications from
		  prescribers.
	
	
		1.Short titleThis Act may be cited as the
			 Contact Lens Consumer Health
			 Protection Act.
		2.Improved
			 communications between sellers and prescribersSection 4 of the Fairness to Contact Lens
			 Consumers Act (15 U.S.C. 7603) is amended—
			(1)in subsection (c),
			 by adding at the end the following:
				
					(7)A toll-free telephone number and email
				address for prescribers to call or email with questions relating to a
				verification request, as required under subsection
				(i).
					;
			(2)in subsection
			 (d)(3), by adding at the end the following: If a prescriber communicates
			 a question or concern to a seller through the toll-free telephone service or
			 dedicated email address required under subsection (i) before such 8-hour period
			 has ended, the seller must obtain affirmative confirmation of the accuracy of
			 the prescription from the prescriber before the prescription is considered
			 verified.;
			(3)by redesignating
			 subsection (e) through (g) as subsections (f) through (h), respectively;
			(4)by adding after
			 subsection (d) the following:
				
					(e)Prescriber
				preferred method of communicationA prescriber may provide
				written notification to a seller requesting that all requests for verification
				from that seller be communicated to that prescriber by that prescriber’s
				preferred method of communication. Such preferred method of communication may
				be by telephone, facsimile, or email, or by either of any 2 of those means of
				communication.
					;
				and
			(5)by inserting after
			 subsection (h) (as so redesignated), the following:
				
					(i)Telephone
				service and dedicated email addressA seller of contact lenses
				who requests verification of any contact lens prescription shall provide a
				toll-free telephone service operable during regular business hours and a
				dedicated email address for the sole purpose of responding to prescribers’
				questions and concerns regarding verification requests. Such toll-free
				telephone service shall maintain a sufficient number of working telephone lines
				to enable ready access by prescribers to the
				service.
					.
			3.Prohibition on
			 overfilling contact lens prescriptionsThe Fairness to Contact Lens Consumers Act
			 (15 U.S.C. 7601 et seq.) is further amended—
			(1)by redesignating
			 section 8 through 12 as sections 9 through 13, respectively;
			(2)in section 10(a)
			 (as so redesignated), by striking section 8 and inserting
			 section 9; and
			(3)by inserting after
			 section 7 the following new section:
				
					8.Prohibition on
				overfilling contact lens prescriptionsNo contact lens prescription shall be
				overfilled by any seller of contact lenses.  A seller who provides more lenses
				than the prescription specifies, or who provides more lenses than the number of
				lenses required to fill a prescription for the period beginning on the date the
				prescription is filled through its expiration date, shall be deemed to have
				overfilled the
				prescription.
					.
			4.Expanded
			 penaltiesSection 10(b) of the
			 Fairness to Contact Lens Consumers Act (15 U.S.C. 7608(b)) (as redesignated by
			 section 3) is amended by striking the period at the end and inserting ,
			 except that fines imposed for a violation of section 4 of this Act may be in an
			 amount up to $100,000 per violation.
		
